PEARSON, Judge.
The question presented by this interlocutory appeal is whether the trial court committed a gross abuse of discretion in setting aside a default entered against the defendant-appellee.1
The appellee was served June 29, 1977, through service upon the Secretary of State. Default was entered on August 2, 1977, for failure to plead. A motion to set aside default was filed by the appellee on August 9, 1977, and a proposed motion to dismiss was filed by the appellee on August 19, 1977. Also filed by the appellee was a document entitled “Addendum.” We are not furnished with a copy of this pleading.
Appellant asserts that no reference was made to the existence of a meritorious defense, but we are unable to determine this fact from the record submitted. Therefore, the order appealed is affirmed. See North Shore Hospital, Inc. v. Barber, 143 So.2d 849 (Fla.1962).
Affirmed.

. The appellant failed to file an appendix as provided for by Fla.App. Rule 4.2. We have only appellee’s appendix.